440 F.2d 410
The JEFFREY MANUFACTURING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 15006.
United States Court of Appeals, Fourth Circuit.
Argued April 6, 1971.
Decided May 5, 1971.

On petition for review of an order of the National Labor Relations Board.
Homer L. Deakins, Jr., Greenville, S. C. (Thompson, Ogletree, Haynsworth & Deakins, Greenville, S. C., on the brief), for petitioner.
Janet McCaa, Atty., N. L. R. B. (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, John D. Burgoyne and William J. Avrutis, Attys., N. L. R. B., on the brief), for respondent.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
This case is before the court on the petition of The Jeffrey Manufacturing Company to review and set aside, and on cross-application of the National Labor Relations Board to enforce in full, an order of the Board which found the Company to have violated Section 8(a) (5) and (1) of the National Labor Relations Act. Upon mature consideration of the record, briefs and oral argument, we are of the opinion that the order of the Board1 should be enforced.


2
Enforcement granted.



Notes:


1
 184 NLRB No. 108